Citation Nr: 0509235	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  99-13 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability of the 
right eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel







INTRODUCTION

The veteran, who is the appellant in this case, had active 
military service from April 1943 to January 1946. 

This matter arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), which determined that new 
and material evidence had not been received to reopen a claim 
of entitlement to service connection for an eye disability, 
characterized as the residuals of iritis and a detached 
retina. 

In October 2003, the Board reopened the case and remanded it 
for further development.


FINDING OF FACT

The veteran currently suffers from vision impairment as a 
result of an electrical accident during service, 
characterized as a detached retina of the right eye that has 
resulted in phthisis bulbi, band keratopathy, and no light 
perception in that eye.


CONCLUSION OF LAW

Service connection for vision impairment, characterized as 
the result of the residuals of iritis and a detached retina 
of the right eye, to include no light perception, phthisis 
bulbi, and band keratopathy, is warranted. 38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA). See 
38 U.S.C.A. §§ 5103, 5103A (West 2002). VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim. 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004). VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004). As the 
veteran is being granted the benefit he is seeking in full, 
it is determined that no further development is required 
under the Veterans Claims Assistance Act of 2000.


Factual Background

Service medical records show that at the veteran's induction 
examination in May 1942, it was reported that his vision was 
20/200 bilaterally. Upon reporting for active duty, 
examination revealed myopia, which was considered not 
disqualifying. Vision at the time was reported to be 
correctable to 20/25 bilaterally. An examination in June 1943 
revealed vision of 20/200 bilateral corrected to 20/20 
bilateral. The service medical records indicate he was 
treated for second degree electrical burns to his left hand 
and wrist in may 1945, accidentally incurred when he touched 
a live electrical coil near Lashio, Burma. No complications 
were noted and the record revealed no service complaints 
and/or treatment for an eye condition.  The separation 
examination conducted in January 1946 disclosed myopia 
bilateral, with vision of 20/200 bilateral corrected to 20/20 
bilateral.

VA hospital records show that in February 1947, the veteran 
was diagnosed with iritis, acute, right eye, with cause 
undetermined. On admission, he complained of difficulty in 
vision, spots before the eyes and headaches, which he 
indicated had been present for approximately five weeks. An 
examination in January 1948 disclosed a high degree of myopia 
in the left eye and residuals of acute iritis in the right 
eye, which had recovered, with almost total detachment of the 
retina and a total loss of vision in the right.

An affidavit by an individual who observed the electrical 
accident has been submitted and indicates the veteran 
received an electric shock from a radio transmitter in 
service and was subsequently hospitalized.

A VA examination was conducted in March 2004 with a review of 
the case folder. The claims folder was noted to have been 
extensively reviewed including the notes regarding the 1945 
electrical shock and the subsequent loss of vision of the 
right eye. The examination revealed that the veteran's best 
corrected visual acuity at distance was no light perception 
(NLP) in the right eye and 20/30 plus in the left eye. The 
refraction in the right eye was minus 22.50, plus 2.00, axis 
005. The pupils revealed an afferent papillary defect of the 
right eye by reverse testing. The visual fields were full to 
finger counting in the left eye. The extraocular motility and 
alignment examination revealed a right esotropia. The 
intraocular pressure by Tonopen Tonometry could not be 
obtained in the right eye, but it was 8 in the left eye. The 
slit-lamp examination revealed some mild blepharitis of both 
eyelids. The conjunctivae were quiet in both eyes. The cornea 
of the right eye showed band keratopathy with increased 
corneal thickness and iris corneal touch with a flattened 
anterior chamber. No right pupil could be identified and no 
lens could be seen. No posterior view of the cornea could be 
obtained. Dilated fundus examination in the right eye could 
not be obtained, but the dilated fundus examination of the 
left eye revealed clear media with a sharp disc margin and a 
cup-to-cup ration of 0.2 with some mild peripapillary 
atrophy. Mild RPE changes were noted in the macula. The 
retinal vasculature was within normal limits for his age. The 
peripheral retina was attached 360 degrees, but displayed 
lattice degeneration inferotemporally. Overall, the left 
retina showed some mild myopic degeneration. 

Upon examination, the examiner opined that it is as likely as 
not that the veteran's right retinal detachment was a 
spontaneous retinal detachment due to his high myopia as it 
was due to the electricity delivered into his body. The 
examiner noted that the majority of his rationale had to deal 
with the fact that at baseline, the veteran exhibited severe 
myopia. The examiner remarked that patients with high myopia, 
like the veteran, are at increased risk for retinal 
detachments at baseline. The examiner noted that if an 
electrical shock were to cause a retinal detachment, logic 
dictates that the detachment would more likely be sooner 
after or sooner following the electric shock than over one 
year later. However, the examiner also noted that there are 
articles in the literature supporting the fact that an 
electrical energy could cause retinal detachments, and he 
indicated that therefore he could not rule it out as a 
possibility. The examiner then remarked that it was less 
likely than not that the retinal detachment occurred as a 
direct consequence of the electrical energy delivered. He 
also indicated that he did not believe that the changes in 
the right eye were due to the iritis, due to his 
understanding that when an eye suffers a retinal detachment 
and does not undergo repair, the eye progresses in the 
person's eye to a state known as phthisis bulbi and develops 
hypotony and band keratopathy, which the examiner noted, was 
the natural course of a blind eye.


Law and Analysis

The veteran claims service connection for vision impairment, 
characterized as the residuals of iritis and a detached 
retina, to include no light perception, phthisis bulbi, and 
band keratopathy of the right eye. In order to establish 
service connection for the disability, the evidence must show 
it resulted from disease or injury incurred in or aggravated 
by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004). Even if the condition at issue is initially 
diagnosed after the veteran's discharge from service, service 
connection may still be granted for any disability first 
noted after discharge, when all of the evidence establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) 
(West 2002). When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, such doubt will be resolved in 
favor of the claimant. 38 C.F.R. § 3.102 (West 2002).

As is true with any piece of evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).

The veteran's service medical records and other evidence of 
record show that during service he suffered an electrical 
accident that resulted in severe second degree burns to his 
hand and wrist. The veteran contends that the electrical 
shock that surged through his body affected his right eye and 
resulted in the retina detachment, iritis, and subsequent 
partial blindness.

The VA examiner's opinion of March 2004 contains ambiguous 
statements regarding the etiology of the veteran's right eye 
disability. However, the examiner does expressly indicate 
that he believes that it is at least as likely as not that 
the veteran's retinal detachment was a spontaneous retinal 
detachment due to the veteran's high myopia, as it was due to 
the electricity delivered to his body by the accident during 
service. Although the examiner acknowledges that the veteran 
has high myopia, and that this created an increased risk for 
retinal detachment, the examiner also acknowledges that there 
are articles in the medical literature that support the 
occurrence of electrical energy causing retinal detachments. 
The examiner therefore indicates that he cannot rule out the 
possibility that the electrical shock during service resulted 
in the disability. The examiner rules out the possibility 
that the electrical energy directly caused the retinal 
detachment in the right eye, but does not rule out the 
possibility that it resulted in other secondary effects, to 
include retinal detachment, phthisis bulbi, hypotony, and 
band keratopathy.

In view of the VA examiner's statement that there is an equal 
likelihood that the detached retina was caused by high myopia 
or electrical shock, the evidence is in equipoise with regard 
to the question of whether the electrical injury in service 
cause the right eye disability.

38 U.S.C.A. § 5107 (b) (West 2002). In light of the service 
record and medical etiology opinion provided, the veteran's 
claim of service connection for his condition is granted. 38 
C.F.R. § 3.304(f) (2004).


ORDER

Entitlement to service connection for vision impairment, 
characterized as the result of the residuals of iritis and a 
detached retina in the right eye, to include no light 
perception, phthisis bulbi, and band keratopathy in the 
affected eye, is granted.




__________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


